— Determination unanimously modified by reducing the penalty to a six-month suspension and as so modified, determination confirmed without costs. Memorandum: In this article 78 proceeding transferred to this court pursuant to *884CPLR 7804 (subd. [g]), review is sought of 'respondent’s determination which revoked petitioner’s motor vehicle inspection station license. In our opinion, in the light of all the circumstances, the penalty was too severe. (Review of determination revoking inspection station license, transferred by order of Steuben Special Term. Present — Del Vecchio, J. P., Marsh, Moule and Bastow, JJ.